Citation Nr: 0018753	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-18 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for chronic bronchitis, 
currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs.  A notice of disagreement was received in 
July 1999, a statement of the case was issued in July 1999, 
and a substantive appeal was received in August 1999.  The 
veteran, after accepting a video conference hearing in lieu 
of an in-person hearing before a member of the Board, was 
afforded a video conference hearing in April 2000.  A 
transcript of that hearing is of record.


REMAND

The veteran's claim for an increased rating for chronic 
bronchitis, currently rated as 60 percent disabling, is well-
grounded.  38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  With a well-grounded claim arises 
a duty to assist the veteran with the development of the 
evidence.  38 U.S.C.A. § 5107(a).

During his April 2000 video conference hearing the veteran 
testified he had received treatment for his service-connected 
disability at the Peoria VA outpatient medical facility six 
to seven weeks prior to the hearing, and that he was 
scheduled for another appointment that same month.  It does 
not appear that records of such treatment are included in the 
claims file.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, at least for the purpose of 
determining whether a record on appeal is complete and a case 
is "ripe" for judicial review, VA has constructive 
knowledge of documents generated by VA medical facilities 
that could "reasonably" be expected to be part of the 
record even if said records were not actually part of the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992).  In a precedent opinion, the VA General Counsel held 
that when a decision is entered on or after July 21, 1992, a 
failure to consider records which were in VA's possession at 
the time of that decision, although not actually in the 
record before the RO, may constitute clear and unmistakable 
error, if such failure affected the outcome of the claim.  
VAOPGCPREC 12-95.  

At the April 2000 Board hearing, the veteran also raised the 
issues of entitlement to service connection for pneumonia 
secondary to his service-connected bronchitis and entitlement 
to a total rating based on individual unemployability due to 
service-connected disability.  While these issues are not 
necessarily inextricably intertwined with the increased 
rating for bronchitis issue currently in appellate status, 
the Board believes that the secondary service connection 
issue in particular may have a potential impact on the 
increased rating for bronchitis issue in that development of 
that issue may result in medical evidence which might either 
associate or differentiate certain respiratory symptomatology 
associated with the currently service-connected bronchitis.  
Accordingly, in view of the need to remand this case for 
additional VA records, the Board believes it appropriate to 
also allow the RO to develop and adjudicate the additional 
newly-raised issues. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain all VA treatment 
records subsequent to June 1999 and 
associate them with the claims file.  If 
no records are obtained, that fact, and 
the reason therefore, should be clearly 
noted in the claims file.

2.  Subsequent to completion of the 
above, the veteran should be afforded a 
VA pulmonary examination to determine the 
nature of any current pulmonary or 
pulmonary related disorders suffered by 
the veteran, and the severity his 
service-connected chronic bronchitis 
disability.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies and tests necessary to 
evaluate the veteran's chronic bronchitis 
disability, including Pulmonary Function 
tests to allow for evaluation under 
Diagnostic Code 6600 should be 
accomplished.  The examiner is also 
requested to discuss and provide analysis 
of the presence or absence of cor 
pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), episodes of acute 
respiratory failure, or required 
outpatient oxygen therapy, and their 
relationship to the veteran's service-
connected chronic bronchitis.  The 
examiner should also offer an opinion as 
to the relationship, if any, between any 
pneumonia and the service-connected 
bronchitis.  The examiner should also 
offer an opinion on the effect of the 
veteran's service-connected bronchitis on 
his employability. 

3.  After completion of the above, and 
any other development deemed necessary by 
the RO, the RO should adjudicate the 
veteran's claim of entitlement to service 
connection for pneumonia secondary to 
service-connected bronchitis and his 
claim of entitlement to a total rating 
based on individual unemployability due 
to service-connected disability.  The 
veteran and his representative should be 
furnished notice of the determinations 
and notice of appellate rights and 
procedures, including the necessity of 
filing a timely notice of disagreement if 
the veteran wishes to initiate an appeal 
from either determination. 

4.  The RO should then review the 
expanded record and determine whether an 
increased rating is warranted for the 
veteran's service-connected chronic 
bronchitis.  If the full benefit sought 
is not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board. 

The purpose of this remand is ensure that all evidence in 
possession of VA is obtained and considered, and to clarify 
the medical record to allow for equitable review of the 
veteran's appeal.  The Board also informs the veteran and his 
representative of the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


